Case 2:14-ap-01645-ER               Doc 96 Filed 10/09/18 Entered 10/09/18 15:37:28                           Desc
                                      Main Document Page 1 of 2




                                                                                   FILED & ENTERED

                                                                                          OCT 09 2018

                                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                                     Central District of California
                                                                                     BY gonzalez DEPUTY CLERK




                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                    LOS ANGELES DIVISION


    In re:    Noam Bouzaglou, Debtor                        Case No.:        2:14-bk-25055-ER
                                                            Adv. No.:        2:14-ap-01645-ER

                                                         MEMORANDUM OF DECISION
    Jeanne Haworth,
                                                         OVERRULING JUDGMENT DEBTOR’S
                                               Plaintiff OPPOSITION TO ISSUANCE OF
                            v.                           ORDER AUTHORIZING LEVY ON
                                                         SAFE DEPOSIT BOXES
    Noam Bouzaglou,
                                            Defendant
                                                            [No hearing required pursuant to Federal Rule
                                                            of Civil Procedure 78(b) and Local
                                                            Bankruptcy Rule 9013-1(j)(3)]

    The Court has reviewed the Request for Order Authorizing Levy on Safe Deposit Boxes [Doc.
No. 88] (the “Motion”), the Defendant’s Opposition [Doc. No. 90] (the “Opposition”), and the
Reply in Support of Judgment Creditor’s Request for Order Authorizing Levy on Safe Deposit
Boxes [Doc. No. 91] (the “Reply”). Pursuant to Civil Rule 78(b)1 and LBR 9013-1(j)(3), the
Court finds this matter suitable for disposition without oral argument. For the reasons set forth
below, the Defendant’s Opposition is OVERRULED and the Motion is GRANTED.
    Noam Bouzaglou (the “Judgment Debtor”) contends that the Motion is “vague,” and objects
to the Motion on the grounds that it “does not talk about name [sic] that were in the order for

1
 Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil Procedure, Rules 1–86; all
“Bankruptcy Rule” references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037; all “Evidence
Rule” references are to the Federal Rules of Evidence, Rules 101–1103; all “LBR” references are to the Local
Bankruptcy Rules of the United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-
1; and all statutory references are to the Bankruptcy Code, 11 U.S.C. §§101–1532.
Case 2:14-ap-01645-ER         Doc 96 Filed 10/09/18 Entered 10/09/18 15:37:28                 Desc
                                Main Document Page 2 of 2


Additional names …” Opposition at p. 2. The latter objection refers to the fact that upon the
motion of Jeanne Haworth (the “Judgment Creditor”), the Court entered an Order Granting
Request for Recognition of Additional Name(s) of Judgment Debtor, Noam Bouzaglou, as to
Abstract of Judgment and Writ of Execution [Doc. No. 68] (the “Recognition Order”). The
Recognition Order was entered based upon the Court’s finding that Judgment Creditor had
satisfied the requirements set forth in Cal. Civ. Proc. Code §608.135, and therefore was entitled
to entry of an order recognizing that the Judgment Debtor, Noam Bouzaglou, is also known by
the identities “Noam Bouzaglou dba NB Builder” and “Noam Bouzaglou dba 2205 Hill Street.”
    The Court finds that the objections asserted by the Judgment Debtor lack merit. First, there is
nothing vague about the Motion—it seeks an order authorizing the U.S. Marshal to levy on safe
deposit boxes, and specifically cites the statutes which entitle the Judgment Creditor to the relief
requested. Second, the Judgment Debtor’s contention that the Motion fails to disclose the
existence of the Recognition Order is incorrect. The declaration of Rachel M. Sposato, filed in
support of the Motion, describes the Recognition Order. Finally, there is no merit to the
Judgment Debtor’s contention that the Motion must be denied because it will impose a burden
upon him.
    Based upon the foregoing, the Motion is GRANTED and the Judgment Debtor’s objections
thereto are OVERRULED. The Court will enter an order authorizing the U.S. Marshal to levy
upon safe-deposit boxes under the names of the Judgment Debtor.
                                                 ###




      Date: October 9, 2018
